 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    HERBERT MARMOLEJO,                                       Case No. 2:19-cv-00123-APG-GWF
 8                                           Plaintiff,
             v.                                                            ORDER
 9
      WALMART STORES, INC., et al.,
10
                                         Defendants.
11

12          This matter is before the Court on that parties’ Stipulated Protective Order (ECF No. 7),
13   filed on March 8, 2019. The proposed protective order is unclear whether the party, who asserts
14   that particular information should be treated as confidential under the protective order, has the
15   burden of proof to establish that the information or document is entitled to such protection. The
16   parties are directed to submit a revised protective order with that clarification. Accordingly,
17          IT IS HEREBY ORDERED that the Stipulated Protective Order (ECF No. 7) is denied,
18   without prejudice.
19          Dated this 11th day of March, 2019.
20

21
                                                              GEORGE FOLEY, JR.
22                                                            UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                          1
